UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6192


KENYAL LAMOND RODGERS, a/k/a Kenyal Lamond Rogers,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Bruce H. Hendricks, District
Judge. (5:15-cv-00777-BHH)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenyal Lamond Rodgers, Appellant Pro Se.    Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenyal Lamond Rodgers seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district    court      referred    this     case       to   a   magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                            The magistrate

judge recommended that relief be denied and advised Rodgers that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,    766 F.2d 841,    845-46      (4th     Cir.        1985);    see    also

Thomas v.     Arn,     474 U.S. 140       (1985).           Rodgers      has    waived

appellate review by failing to file specific objections after

receiving proper notice.             Accordingly, we deny Rodgers’ motion

for a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are   adequately       presented       in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2